Citation Nr: 0638002	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to eligibility for basic legal entitlement to VA 
death pension benefits as a surviving spouse.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The decedent served on the Philippine Commonwealth Army from 
October 1941 to December 1941 and from October 1945 to April 
1946.  The appellant is the surviving spouse of the decedent.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In April 2006, the Board denied entitlement to service 
connection for the cause of the decedent's death and accrued 
benefits and remanded the remaining death pension claim for 
further development.  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the decedent's only service was in the Philippine 
Commonwealth Army from October 1941 to December 1941 and from 
October 1945 to April 1946; the remaining evidence of record 
does not show that the decedent had any other recognized 
service.  




CONCLUSION OF LAW

The requirements for basic eligibility for VA death benefits, 
based upon qualifying service by the decedent, have not been 
met.  38 U.S.C.A. §§ 101, 107, 1541, 501, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.159, 
3.203 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2005), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  
The VCAA and its implementing regulations are applicable to 
the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that 
informs the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 38 
C.F.R. § 3.159(b). 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2004, prior to 
the appealed from rating decision, along with the subsequent 
June 2004 and May 2006 notice informed the appellant as to 
what evidence she was to provide and what evidence VA would 
attempt to obtain on her behalf in order to establish 
qualifying service.  She was also informed to submit any 
relevant evidence in her possession.  38 U.S.C.A. § 5103(a).  
Likewise, written notice provided in May 2006 provided notice 
of what VA considers being "acceptable evidence" of 
qualifying military service and why the evidence she has 
submitted is not adequate for purposes of showing qualifying 
service.  Thereafter, the claim was readjudicated in the 
August 2006 supplemental statement of the case.  While the 
claimant was not provided notice of the type of evidence 
necessary to establish an effective date for the claim on 
appeal, the Board finds this failure harmless because the 
preponderance of the evidence is against the appellant's 
claim and any questions as to the appropriate effective date 
to assign is moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the RO 
obtained from the NPRC certification of the decedent's 
service.

In view of the foregoing, the Board finds that VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
claimant, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  ATD Corp.; supra.

Entitlement to Death Benefits

The appellant contends that the decedent had active military 
service in the Philippines during World War II.  
Specifically, in a June 2004 statement she reported that the 
decedent entered military service in September 1941 and 
served until September 1946.  She also alleged that the 
decedent served with a guerilla unit identified as "Flor's 
Guerilla Unit" starting sometime in 1942.  She is seeking VA 
death benefits as his surviving spouse.

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  The law 
also authorizes payment of a pension to a veteran who has the 
requisite service. 38 U.S.C.A. § 1521 (West 2002).  
Similarly, benefits may be payable to the surviving spouse of 
a veteran whose death was service connected, pursuant to 38 
U.S.C.A. § 1310 (West 2002), and non-service-connected death 
pension is payable to the surviving spouse of a veteran of 
certain wartime service, under 38 U.S.C.A. § 1541.

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active United 
States military, naval, or air service and who was discharged 
or released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  
(Emphasis added.)  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  Id.  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.41 
(redesignated from 38 C.F.R. § 3.9 in 66 Fed. Reg. 66,763-
66,767 (Dec. 27, 2001)).

Fro the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains the needed information as to length, time and 
character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

However, where as here service department certification is 
required, see 38 C.F.R. § 3.203(c), the service department's 
decision on such matters is conclusive and binding upon VA.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the 
United States service department declines to verify the 
claimed service, the applicant's only recourse lies within 
the relevant service department, not VA.  Soria v. Brown, 118 
F. 3d at 749.

With the above criteria in mind, the Board notes that the 
NPRC certified that the decedent's only recognized service 
was with the Philippine Commonwealth Army from October 1941 
to December 1941 and from October 1945 to April 1946.  

The only evidence the appellant filed in support of her claim 
that the decedent had qualifying service were her 
unsubstantiated claims and August 2000 and October 2000 
"Certification of Service from the Armed Forces of the 
Philippines".  In the latter document, it was recorded that 
the decedent's military status was entirely with USAFFE (U.S. 
Armed Forces in the Far East), he was inducted in September 
1941, processed in October 1945, discharged in March 1946, 
and the highest rank he achieved was private.

The Board finds that the appellant has not submitted any 
credible evidence which refutes the NPRC findings that the 
decedent's service was entirely with the Philippine 
Commonwealth Army.  Recognized service has not been certified 
by the service department, nor has the appellant submitted 
any evidence issued by the service department.  As 38 C.F.R. 
§ 3.40(b), (c), and (d) specifically excludes service with 
the Philippine Commonwealth Army as qualifying for pension 
benefits, the requirements for basic eligibility for VA death 
benefits, based upon qualifying service by the decedent, have 
not been met and the appeal must be denied.  38 U.S.C.A. 
§§ 101(2), 107; 38 C.F.R. §§ 3.1(d), 3.3(b)(3), 3.40, 3.41, 
3.203. 


ORDER

Eligibility for VA death pension benefits is denied



____________________________________________
R. F. Williams 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


